Newburger, J.
Defendants are the owners of the premises sought to he condemned, one parcel of which is situated at the southeasterly corner of the Bowery and Houston street and the other parcel at the southwesterly corner of the Bowery and Houston street. An elevated road has' been operated along the Bowery and Third avenue and in front of the premises owned by the defendants since the year 1878. Plaintiff now proposes to erect and maintain two stairways in connection with two stations now in use on the east and west side of the Bowery and Houston street for the purpose of affording means of approach and exit for the passengers. The traffic at the stations referred to is so great that the present stairways are not sufficient. There appears to be no question that the improvements contemplated are necessary, but the defendants question the authority of the plaintiff. It has been held that the term “ railroad corporation ” as used in the General Bailroad Act includes elevated railroads, and that such elevated railroads have power to acquire lands as may be necessary for their maintenance and accommodation. Plaintiff is entitled to a decree. Submit decree and findings upon notice.
Decreed accordingly.